TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00156-CV



                                S. B., J. B. and C. C., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
        NO. CV08888, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants S.B., J.B., and C.C. filed their notices of appeal on March 22, 2022;

March 29, 2022; and April 1, 2022 respectively.          The appellate record was complete on

April 25, 2022, making appellants’ briefs due on May 16, 2022. As of today, all three of

appellants’ counselors have filed motions seeking a three-week extension to file those briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Gary Prust, Natalie Fowler, and

Angela Moore to file appellants’ briefs no later than June 6, 2022. If these briefs are not filed by

that date, any counselor failing to file may be required to show cause why they should not be

held in contempt of court.
              It is ordered on May 16, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                               2